NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                      ALLEN MAX TEPPER, Appellant.

                             No. 1 CA-CR 16-0294
                               FILED 6-15-2017


         Appeal from the Superior Court in Maricopa County
                       No. CR2013-004836-001
The Honorable Jay Ryan Adleman, Judge; Patricia Ann Starr, Judge; Hugh
   Hegyi, Judge; and Commissioners Nicole M. Brickner and Casey J.
                            Newcomb

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Michael O’Toole
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Nicholaus Podsiadlik
Counsel for Appellant
                            STATE v. TEPPER
                           Decision of the Court



                        MEMORANDUM DECISION

Judge Donn Kessler delivered the decision of the Court, in which Presiding
Judge Peter B. Swann and Judge Kent C. Cattani joined.


K E S S L E R, Judge:

¶1             Allen Tepper appeals his conviction and sentence for
misdemeanor criminal damage. Tepper was held in custody for over two
years in high security cells at the Fourth Avenue Jail during attempts to
restore him to competency even though the initial charged offense could
not have resulted in more than 1.5 years’ imprisonment, and the amended
offense for which he went to trial was a misdemeanor. While we conclude
that efforts should have been made to resolve Tepper’s competency to stand
trial much earlier in time or to release him from confinement, we find no
reversible error and accordingly affirm his conviction and sentence.

              FACTUAL AND PROCEDURAL HISTORY1

¶2            On the evening of December 9, 2012, a security guard saw a
person lying on the grounds of the private property he was patrolling. After
driving his golf cart within a few feet of the individual, the security guard
ordered the person to leave. There was no noticeable response, so the
security guard walked over and “tapped” the person, who was Tepper,
with his foot. Again, there was no response. Fearing the person may be
dead, the security guard immediately called the police.

¶3             When officers arrived at the scene, they woke Tepper,
informed him that he was trespassing on private property, and remained
on-site until he left the premises. Meanwhile, the security guard resumed
his patrol of the rest of the property. When the security guard later returned
to the original area, he noticed Tepper was standing across the street. The
security guard then watched as Tepper picked up a large rock and threw it
at a building, shattering a window.

¶4           At that point, the security guard again requested police
assistance. After the responding officers spoke with the security guard,


1      We view the facts in the light most favorable to sustaining the
verdict. State v. Payne, 233 Ariz. 484, 509, ¶ 93 (2013).


                                      2
                            STATE v. TEPPER
                           Decision of the Court

they searched the nearby area and located a man who matched the
description the security guard provided. The officers detained the man and
the security guard positively identified Tepper as the man he had seen
throw a rock at the building.

¶5            Approximately one year later, in December 2013, the State
charged Tepper with one count of criminal damage in an amount of $2000
or more but less than $10,000, a Class 5 felony. During the two-year period
that followed, Tepper was cycled again and again through rounds of
competency proceedings, and was ultimately found competent to stand
trial in December 2015. Based on the Rule 11 examinations throughout this
case, it appears Tepper was kept in the special management unit of the
Fourth Avenue jail consisting of single inmate cells with restricted ability
to leave the cell.

¶6            In January 2016, the superior court granted Tepper’s motion
to be released from custody, noting he had been held in custody “for more
than 800 days,” which exceeded the maximum sentence he could receive if
convicted as charged. Two weeks later, Tepper did not appear for trial, and
the court directed the parties to proceed in absentia. Before trial
commenced, the State moved to amend the indictment to allege a Class 1
misdemeanor. Based on that amendment, to which defense counsel did not
object, the court proceeded with a bench trial. See Ariz. R. Crim. P. 13.5(b)
(allowing a charge to be substantively amended if the defendant consents
to the amendment).

¶7            At trial, a representative of the property owner testified that
the replacement cost for the damaged window was $2331. The court found
Tepper guilty of misdemeanor criminal damage, and upon rendering its
verdict, issued a warrant for Tepper’s arrest. Eventually Tepper was taken
into custody, and the court then sentenced him to a term of 180 days, with
credit for time served. We have jurisdiction pursuant to Arizona Revised
Statutes (“A.R.S.”) sections 12-120.21(A)(1) (2017), 13-4031 (2017), and 13-
4033(A)(1) (2008).2

                              DISCUSSION

    I.     Alleged Incompetence to Stand Trial

¶8            Tepper contends the superior court violated his right not to
be tried while incompetent. Although Tepper conceded at oral argument

2      We cite to the current version of statutes unless changes material to
this decision have occurred.


                                     3
                             STATE v. TEPPER
                            Decision of the Court

that he does not challenge the court’s Rule 11 findings, Tepper argues his
conduct at the January 2016 hearing on his motion for release demonstrated
that he was unable to understand the legal proceedings or assist counsel,
there was no reasonable basis to believe he could have been restored to
competency, and therefore the court erred by failing to dismiss the criminal
damage charge.

¶9             “A person shall not be tried, convicted, sentenced or punished
for an offense if the court determines that the person is incompetent to stand
trial.” A.R.S. § 13-4502 (2010); see Ariz. R. Crim. P. 11.1. As defined by both
statute and rule, a defendant is “incompetent to stand trial” when, “as a
result of a mental illness, defect or disability,” he “is unable to understand”
the nature and object of the proceedings or “assist in [the] defense.” A.R.S.
§ 13-4501(2) (2010); Ariz. R. Crim. P. 11.1. “The presence of a mental illness,
defect or disability alone is not grounds for finding a defendant
incompetent to stand trial.” Ariz. R. Crim. P. 11.1.

¶10           Due process and fundamental fairness require “that a
defendant be armed with some minimal awareness of reality before the
power of the state is exerted against him.” Bishop v. Superior Court, 150 Ariz.
404, 407 (1986). Accordingly, even when a defendant has been found
competent to stand trial, a court must remain “alert to circumstances
suggesting a change that would render the accused unable to meet the
standards of competence to stand trial.” Drope v. Missouri, 420 U.S. 162, 181
(1975). In the event circumstances arise calling a defendant’s competence
into question, due process requires the court “to raise the issue and hold [a]
hearing sua sponte.” Bishop, 150 Ariz. at 407.

¶11           The basis for Tepper’s argument that the charges should have
been dismissed is that the superior court should have concluded his
conduct at the release hearing showed he was not competent to stand trial
and was not restorable to competency. We review a claim that a trial court
should have sua sponte conducted competency proceedings for an abuse of
discretion. State v. Kemp, 185 Ariz. 52, 67 (1996). Because the trial court has
the opportunity to directly observe a defendant during court proceedings,
we defer to the court’s competency finding absent a clear abuse of that
discretion. State v. Glassel, 211 Ariz. 33, 44-45, ¶ 31 (2005); see Bishop, 150
Ariz. at 409 (“On questions of competency to stand trial, not only is the
judge a finder of fact, he is also a de facto witness who may take into
consideration his own observations of the defendant.”).

¶12            At the January 15, 2016 hearing on Tepper’s motion for
release, the superior court inquired whether Tepper wished to proceed with


                                      4
                            STATE v. TEPPER
                           Decision of the Court

a bench or jury trial, and defense counsel stated that she and Tepper had
repeatedly discussed the matter and he wished to have a jury trial. The
court then addressed Tepper directly and asked whether he was
“following” the conversation. After Tepper responded affirmatively, the
court asked whether he wished to have a bench or jury trial and Tepper
answered, “jury.” The court then discussed several scheduling and
procedural issues with counsel and heard argument on Tepper’s motion for
release. After granting the motion, the court admonished Tepper that he
would be responsible for appearing at all subsequent hearings and advised
that the court would issue a bench warrant in the event he failed to appear.
The following exchange then occurred:

      THE COURT: Do you understand that’s the case?

      THE DEFENDANT: Honor Arizona. Honor Arizona.

      [DEFENSE COUNSEL]: You understand that you have to be
      here at your next court date, correct? Say “yes.”

      THE DEFENDANT: Honor Arizona.

¶13          After instructing Tepper on the conditions of his release and
informing him of the time and place of trial, the court inquired whether
Tepper would be able to “get [him]self there,” and Tepper again responded,
“Honor Arizona.” Following an off-the-record discussion between Tepper
and defense counsel, the court instructed defense counsel to have Tepper
sign the release papers. Another off-the-record discussion took place
among the court, the deputies, defense counsel, and Tepper, in which
“multiple people” spoke “simultaneously.” Tepper then stated “I don’t
know what you’re saying.”

¶14            After defense counsel and a deputy informed Tepper he
needed to sign his name, Tepper addressed the court directly, stating “these
people do not speak logically[,] their words are not consistent with the
physical reality.” When the court then instructed Tepper that he needed to
sign the form in order to be released, Tepper stated, “[y]ou’re as stupid as
the rest of them. Blind, deaf, and ignorant.” Tepper explained that he could
neither see “the pad” nor “physically . . . manage” a signature. Apparently
referencing the “spit mask” Tepper was wearing, a deputy told Tepper he
was not “going to take it all the way off,” and Tepper responded,
“[i]gnorant, deaf, and blind. Blind, deaf, and ignorant. Blind, ignorant, and
deaf. Those men, blind, ignorant.” Before being removed from the
courtroom, Tepper said, “Arizona has no honor. Arizona has no honor. All
your honor is ashes. All your honor is ashes.”


                                     5
                            STATE v. TEPPER
                           Decision of the Court

¶15           Viewing Tepper’s conduct and statements within the context
of the entire proceeding, and deferring to the superior court’s ability to
assess Tepper’s competence first-hand, we cannot say that Tepper’s
presentation at the release hearing demonstrated such indicia of
incompetence that sua sponte competency proceedings were required or
the court should have concluded he was incompetent to stand trial and not
restorable to competency. At the outset of the hearing, defense counsel
stated that she and Tepper had repeatedly discussed Tepper’s trial
preferences and, when addressed directly by the court, Tepper stated he
understood the court’s discussion with defense counsel and confirmed that
he wished to have a jury trial. Although Tepper later stated that he did not
know what people were saying, the record reflects that this statement
immediately followed a conversation in which multiple people were
speaking simultaneously. Given this context, Tepper’s declaration that he
did not understand was not necessarily indicative of any type of
impairment or dysfunction. Tepper also stated that he could not physically
manage a signature when asked to sign his release forms and explained he
could not see the pad. In light of the deputy’s response that he was not
“going to take it all the way off,” seemingly referencing the spit mask
Tepper was wearing, this statement likewise did not suggest an inability to
understand what was being asked of him. We note that Tepper repeatedly
said “honor Arizona” when asked whether he understood that he would be
responsible for appearing at all future legal proceedings, a statement that
did not clearly respond to the questions posed. He also stated “Arizona has
no honor” before being escorted out of the courtroom. Notwithstanding
these remarks, Tepper’s other statements and conduct support a conclusion
that he was aware of the proceedings, able to understand what was
occurring, and capable of communicating with defense counsel and the
court. Furthermore, the superior court specifically found at a prior
competency hearing that Tepper’s “behavior in the courtroom appeared to
be exaggerated and fake.” Therefore, on this record, we cannot say that the
trial court abused its discretion by failing to dismiss the charges without
prejudice.

   II.    Adequacy of the Rule 11 Procedures

¶16          Tepper argues the State’s “Rule 11 procedures” were
inadequate and failed to ensure that he was not tried while incompetent.
He also asserts he did not receive any treatment for his mental condition,
only “observation and delay.”

¶17           Because Tepper did not raise these claims in the superior
court, we review only for fundamental error and resulting prejudice. State


                                     6
                            STATE v. TEPPER
                           Decision of the Court

v. Henderson, 210 Ariz. 561, 567, ¶ 19 (2005). Due process requires that the
State observe procedures adequate to protect a defendant’s right not to be
tried while incompetent. Drope, 420 U.S. at 172. In Drope, the Court analyzed
whether a state’s statutory scheme addressing mentally-ill defendants
satisfied the requirements of due process. Id. at 173. The Court concluded
the statutes at issue, which required a judge to order psychiatric
examination whenever there was reasonable cause to believe a defendant
had a mental disease or defect excluding fitness and hold a hearing if the
opinion relative to fitness was contested, were, on their face,
constitutionally adequate to protect a defendant’s right to a fair trial. Id.
Notwithstanding the constitutional adequacy of the governing procedures,
the Court further held that the defendant’s due process rights were
nonetheless violated because the superior court failed to recognize
information suggesting his incompetence, including evidence of a suicide
attempt, and therefore did not order a pretrial psychiatric evaluation as
mandated by statute. Id. at 173, 179-81.

¶18          Like the statutes at issue in Drope, Arizona’s statutory scheme
requires a court to order a competency examination when “reasonable
grounds exist,” and then “hold a hearing to determine a defendant’s
competency to stand trial.” A.R.S. §§ 13-4503(D) (2017), 13-4510(A) (2017).
Consistent with these statutes, in this case, the superior court repeatedly
ordered competency examinations for Tepper, and then held evidentiary
hearings to evaluate the medical opinion evidence. Therefore, the
competency procedures governing this matter were constitutionally
adequate.

¶19           To the extent Tepper also contends he was not provided
treatment to restore his competency, the record reflects that the State
offered Tepper treatment, which he refused. Equally important, as
discussed supra ¶¶ 8-15, Tepper does not challenge the superior court’s
finding that he was restored to competency as of December 15, 2015 and,
on this record, there is no basis to conclude he was thereafter rendered
incompetent to stand trial. Thus, Tepper has neither demonstrated that the
State’s incompetency procedures violate due process nor that he was
prejudiced by the procedures as applied in this case.

¶20           Tepper also argues the court erred in keeping him confined
for over two years through three rounds of attempts to restore him to
competency, which was greater than any sentence of imprisonment either
on the felony charge or the later misdemeanor charge. We agree that in this
sense, the criminal justice system failed. At the request of his attorney,
Tepper was referred for a Rule 11 examination within weeks of his


                                     7
                            STATE v. TEPPER
                           Decision of the Court

indictment and arrest in December 2013. In April 2014, the superior court
found him incompetent to stand trial, but restorable and thus placed him in
the county’s correctional services restoration program. This was the first
referral to the program for Tepper in this case. Approximately two months
later, the court found him to have been restored to competency. Two
months later, in July 2014, defense counsel asked for a second round of Rule
11 examinations, on which the State took no position on and which motion
the court granted. Approximately six months later, in January 2015, slightly
more than one year after his arrest, the court held an evidentiary hearing
on competency, during which defense counsel argued Tepper was
incompetent to stand trial and not restorable, but asked the court to send
him back for more restoration as an alternative. The State successfully
argued Tepper was competent to stand trial. Four months later, in April
2015, defense counsel asked for a third round of Rule 11 examinations,
which motion the State opposed. The superior court granted that motion
and in September 2015, after almost two years of confinement and
exceeding the time Tepper could have served if convicted of the felony, the
court found that he was incompetent to stand trial but restorable, thus
triggering a third round of restoration. During an evidentiary hearing in
December 2015, over two years after Tepper’s arrest, defense counsel
argued that Tepper was incompetent to stand trial and not restorable and
asked the court to dismiss the charges given that Tepper had been in
custody for more than he could have been sentenced if convicted of the
felony. The court found that Tepper was competent to stand trial, but noted
its dismay at the time Tepper had been incarcerated given the sentence he
could have received and urged defense counsel to at least move to have
Tepper released from custody pending trial. Defense counsel did so, and
the court authorized Tepper’s release in January 2016.

¶21             We recognize that Tepper’s competency to stand trial and
ability to be restored to competency was a fluid situation. However, he was
being held in high security single inmate cells for restoration for over two
years, longer than he could have been sentenced if convicted of the felony.
At some earlier point in the proceedings, defense counsel could have
alerted the prosecutor and the superior court to this fact and moved to have
Tepper released pending trial, rather than go through a second and then a
third round of restoration. Defense counsel could also have requested a less
restrictive treatment alternative pursuant to A.R. S. § 13-4512(D) (2017)
(providing that the court shall select the least restrictive treatment
alternative after considering factors such as the threat to public safety, the
defendant’s cooperation during outpatient competency examinations and
the defendant’s willingness to submit to outpatient competency restoration
treatment). And the parties could have recognized and pointed out to the


                                      8
                             STATE v. TEPPER
                            Decision of the Court

court earlier in the proceedings that holding Tepper for a time approaching
his maximum sentence was inconsistent with the statutory framework for
Rule 11 proceedings and might not be serving the interests of justice. See
A.R.S. § 13-4511 (2009) (“If the court finds that a defendant is incompetent
to stand trial, the court shall determine . . . 2. The maximum sentence the
defendant could have received pursuant to [the criminal code].”); see also
Jackson v. Indiana, 406 U.S. 715, 738 (1972) (holding that at “the least, due
process required that the nature and duration of commitment bear some
reasonable relation to the purpose for which the individual is committed”).
Without faulting counsel for taking advocacy positions they thought were
appropriate, they could have done more to avoid what can, at best, be called
a result not fit for civilized society.3 Nevertheless, we do not find any
reversible error requiring us to set aside Tepper’s conviction. Although
Tepper argues that we can reverse his conviction because of his two-year
incarceration, the two cases on which he relies involve criminal convictions
that were reversed for other reasons and do not compel the conclusion he
urges. See Rochin v. California, 342 U.S. 165, 172-74 (1952) (holding police
cannot extract evidence from inside a person’s body by force); United States
v. Toscanino, 500 F.2d 267, 275-76 (2nd Cir. 1974), abrogated in part by In re
Terrorist Bombings of U.S. Embassies in East Africa, 552 F.3d 157, 167 (2nd Cir.
2008) (holding that foreign citizens are protected against unlawful searches
and seizures by United States government in foreign countries).

¶22           We have found several cases reversing a conviction or
approving dismissal of charges for due process violations in delays
involving restoration to competency. However, those cases are
distinguishable from the facts here. United States v. Dunn, 459 F.2d 1115,
1117, 1121 (D.C. Cir. 1972) (reversing conviction on speedy trial grounds
after eighteen months in restoration process, but noting that delays were in
large part due to government and treatment center failures); State v.
Rotherham, 923 P.2d 1131, 1149 (N.M. 1996) (remanding case for evidentiary
hearing to determine if violation of state restoration statutes was result of
government neglect or requested by defendant, noting that delay cause by
defendant’s own initiative will not justify dismissal of charges). Here, the
length of commitment was not caused by government neglect and at least
in part was at the defendant’s own request.




3     “The degree of civilization in a society can be judged by entering its
prisons.” Fydor Dostoevsky, The House of the Dead (1853).


                                       9
                             STATE v. TEPPER
                            Decision of the Court

   III.   Trial in Absentia

¶23            Tepper argues he was denied his constitutional right to be
present at trial. Claiming he was unable to voluntarily waive his presence,
Tepper contends the superior court erred by proceeding in absentia.

¶24            On the first day of trial, Tepper did not appear. Defense
counsel objected to trying Tepper in absentia and asserted Tepper was
incapable of voluntarily waiving his absence given his mental health.
Noting medical professionals recently found Tepper competent to stand
trial, the court found no good cause for his absence and directed the parties
to proceed in absentia. When Tepper subsequently appeared for sentencing
after being apprehended pursuant to a bench warrant, he did not offer any
explanation for his failure to appear at trial.

¶25            A defendant has a constitutional right to be present for trial,
but may voluntarily relinquish the right to attend. State v. Garcia-Contreras,
191 Ariz. 144, 146-47, ¶¶ 8-9 (1998). A trial court “may infer that a
defendant’s absence is voluntary if the defendant had personal knowledge
of the time of the proceeding, his right to be present, and the warning that
the proceeding would take place in his absence if he failed to appear.” State
v. Muniz-Caudillo, 185 Ariz. 261, 262 (App. 1996). “Once a defendant’s
knowledge of the trial date is shown, the defendant has the burden of
persuading the court that his absence was not voluntary.” State v. Tudgay,
128 Ariz. 1, 3 (1981) (quotation omitted). Because “the existence of a waiver
of the right to be present is basically a question of fact,” we review a trial
court’s decision to proceed in absentia based on a defendant’s voluntary
absence for an abuse of discretion. State v. Bishop, 139 Ariz. 567, 569 (1984).

¶26           Applying these principles here, Tepper does not contest that
the superior court properly notified him of the time and place of trial.
Instead, he argues that when the court admonished him at the release
hearing, he was unable to understand what was being said. As noted supra
¶¶ 8-15, however, Tepper’s statements and conduct at the hearing, viewed
in the context of the entire proceeding, reflect that he understood what was
going on and being asked of him. Moreover, the record reflects that Tepper
was fully aware trial could proceed in his absence, as evidenced by his
statement during a psychological evaluation that he wished to be tried in
absentia. Given his failure to provide any explanation for his absence post-
trial, Tepper has not overcome the presumption that he voluntarily
absented himself from trial, and the court therefore did not abuse its
discretion by proceeding in absentia. See State v. Cumbo, 96 Ariz. 385, 387
(1964) (concluding trial court did not abuse discretion by trying the


                                      10
                            STATE v. TEPPER
                           Decision of the Court

defendant in absentia, noting the defendant failed to offer any basis for his
absence in a motion for new trial or at sentencing).

   IV.    Pretrial Detention

¶27         Tepper argues that both the nature and length of his pretrial
confinement was unconstitutional.

¶28            As delineated by statute, a defendant may only directly
appeal from: (1) a final judgment of conviction or verdict of guilty except
insane, (2) an order denying a motion for a new trial, (3) an order made after
judgment affecting the substantial rights of the party, and (4) a sentence on
the grounds that it is illegal or excessive. A.R.S. § 13-4033. Accordingly, a
challenge to the conditions of confinement, regardless of merit, may not be
raised in a direct appeal. See In re Daniel A., 210 Ariz. 162, 166, ¶ 18 (App.
2005) (“Whatever the merits of the contention that the conditions of . . .
confinement” are unconstitutional, “a direct appeal from commitment is
not the appropriate method of challenge.”). While we have already
discussed our dismay at the length of time Tepper was kept in solitary
confinement during restoration efforts, the constitutionality of his detention
is not properly before us, and we do not address its merits.

   V.     Post-trial Detention

¶29           Tepper argues he was subjected to cruel and unusual
punishment when he was held in jail pending sentencing after his post-trial
arrest. Specifically, and relying on Haygood v. Younger, 769 F.2d 1350, 1354
(9th Cir. 1985), Tepper asserts his twenty-six day detention following his
arrest pursuant to a bench warrant was unconstitutional.

¶30           Because Tepper did not raise this claim in the superior court,
we review only for fundamental error and resulting prejudice. Henderson,
210 Ariz. at 567, ¶ 19. In Haygood, the court held that a detention “beyond
the termination of a sentence could constitute cruel and unusual
punishment if it is the result of deliberate indifference to the prisoner’s
liberty interest” or a violation of due process. Haygood, 769 F.2d at 1354
(quotations omitted).

¶31          In this case, the court issued a bench warrant after Tepper was
tried and convicted in absentia on the amended charge of misdemeanor
criminal damage. On March 17, 2016, approximately six weeks after the
bench warrant issued, Tepper was apprehended by the State. His initial
court hearing was scheduled for March 24, 2016, but was then rescheduled
for March 30, 2016.


                                     11
                            STATE v. TEPPER
                           Decision of the Court

¶32            Tepper refused transport and failed to appear at the March
30, 2016 sentencing hearing, and the trial court rescheduled the hearing for
April 6, 2016 and ordered that Tepper be transported to the hearing “by any
means necessary.” Nonetheless, Tepper failed to appear at the April 6, 2016
sentencing hearing, having been “removed from the courtroom twice” that
morning “due to disruptive behavior.” Two days later, on April 8, 2016,
Tepper appeared for sentencing, was sentenced to 180 days, and credited
with 180 days’ presentence incarceration.

¶33            Unlike the circumstances in Haygood, in this case, Tepper was
not detained beyond the termination of his sentence. To the contrary, he
was held awaiting sentencing. Although Tepper correctly notes that his
pretrial detention exceeded the maximum sentence the superior court could
impose, the court nonetheless did not commit reversible error in requiring
his presence at sentencing. See Ariz. R. Crim. P 26.9 (“The defendant . . .
shall be present at sentencing.”). However, the court did have authority to
waive that presence given the extraordinary circumstances in this case.
State v. Ruiz, 236 Ariz. 317, 325, ¶ 30 (App. 2014). Indeed, counsel for
Tepper and for the State could have urged the court to sentence Tepper after
he was found guilty rather than wait for him to be arrested since his two-
year pre-trial incarceration vastly exceeded the six-month sentence he could
have received for the misdemeanor. Nevertheless, given this record,
including that the majority of Tepper’s post-trial detention was attributable
to his own conduct, refusing transport and behaving in a manner that led
to his removal from the courtroom, Tepper has not shown that the superior
court committed error, much less fundamental, prejudicial error, by
detaining him for sentencing.

                              CONCLUSION

¶34          For the foregoing reasons, we affirm Tepper’s conviction and
sentence.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                       12